DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 9, it is unclear what applicant deems to be “substantially similar.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over May (US 11,135,962) in view of Kuzma et al. (US 3,103,278).
Regarding claim 1, May discloses a storage system for a vehicle, comprising: a track assembly (Fig. 2) disposed on a vehicle floor and including: a first track (at 214) disposed transverse to a second track (at other 214); one or more locators (206) disposed in a grid-like formation, wherein the grid-like formation is defined by the first track and the second track; a plurality of containers (402) positionable in an engaged position or a disengaged position relative to the track assembly; and one or more square-shaped top portions (Fig. 8, at 406). See Figs. 1-10. May discloses feet (at 604) but not as claimed. 
Kuzma, which is drawn to a storage system, discloses a plurality of feet (17) coupled to a plurality of bottom-corner portions (9) of a plurality of containers, wherein the plurality of feet define a plurality of spaces therebetween on each container of the plurality of containers. See Figs. 1-8. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the feet of May have spaces therebetween, as disclosed by Kuzma, in order to facilitate the stacking and removal of the containers. 
Regarding claim 2, the plurality of containers are positionable in a planar arrangement substantially parallel to the vehicle floor. See Figs. 1-10. 
Regarding claim 3, an attachment location is disposed at an intersection of the first track and the second track. See Figs. 2-3 and 32. 
Regarding claim 4, a track attachment feature (corner/edge of 214) is disposed at the attachment location. See Figs. 1-32.
Regarding claim 5, the track attachment feature includes a plurality of attachment zones (at corner/edge of 214). See Figs. 1-32.
Regarding claim 6, each attachment zone of the plurality of attachment zones can be configured to receive one foot of the plurality of feet coupled to one bottom-corner portion of the plurality of bottom-corner portions of the plurality of containers. See Figs. 1-32 and col. 4, ll. 50-53. 
Regarding claim 7, each of the plurality of containers includes a lower attachment feature (at 604) positionable in an engaged position or a disengaged position relative to the track attachment feature. See Figs. 1-32 and Abstract. 
Regarding claim 8, each of the plurality of containers includes an upper attachment feature (404). See Fig. 4. 
Regarding claim 9, the upper attachment feature includes a geometry that is substantially similar to a geometry of the track attachment feature. See Figs. 4-6. 
Regarding claim 10, each of the plurality of containers having the upper attachment feature defines a plurality of first containers disposed in a first planar arrangement of first containers coupled to the track assembly, and further comprising a plurality of second containers disposed in a second planar arrangement of second containers. See Figs. 1-32 and Abstract.
Regarding claim 11, the second planar arrangement of second containers can be disposed on top of the first planar arrangement of first containers. See col. 4, ll. 1-5. 
Regarding claim 12, each of the plurality of second containers disposed in the second planar arrangement of second containers include a lower attachment feature that is positionable in an engaged position or a disengaged position relative to the upper attachment feature disposed on each of the plurality of first containers disposed in the first planar arrangement of first containers. See col. 4, ll. 1-5.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over May and Kuzma as disclosed above in further view of Bergquist (US 3,219,400).
Regarding claim 13, May does not disclose the container sliding linearly. Bergquist, which is drawn to a storage system, disclose a plurality of first containers disposed in a first planar arrangement of first containers that are linearly slidable along a track assembly (62). See Figs. 1-3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the track and feet of May, as modified above, slide as disclosed by Bergquist in order to allow for adjustability in the lateral/linear direction. 

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over May as disclosed above in further view of Bergquist (US 3,219,400).
Regarding claim 14, May discloses a storage system for a vehicle comprising: a first container (402); a track assembly (Fig. 3) having a plurality of attachment zones arranged in a grid-like formation for receiving the first container; and a first attachment mechanism (at 604) disposed between the first container and the track assembly, wherein the first attachment mechanism includes a lower attachment feature 25disposed on the first container and a track attachment feature (at 214) disposed in the track assembly, and wherein the first attachment mechanism may be in an engaged position to secure the first container to the track assembly, and wherein the first attachment mechanism may be in a disengaged position to release the first container from the track assembly. See Figs. 1-6; and col. 4, ll. 46 - col. 5, ll. 11. May discloses a foot (at 604), but not as claimed. 
Bergquist, which is drawn to a storage system, discloses a lower attachment feature (70) that includes at least one foot extending outward from a first container, the at least one foot having at least two intersecting flanges (sides and bottom of 70) coupled to a bottom surface of the at least one foot, and wherein the at least two intersecting flanges are configured to operably couple to a track attachment feature (62). See Figs. 1-3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the feet and track attachment feature of May for that of Bergquist’s in order to allow for adjustability in the lateral direction. 
Regarding claim 15, a second container can be disposed on top of the first container; and a second attachment mechanism disposed between the first container and the second container and movable between an engaged position to secure the second container to the first container and a disengaged position to release the second container from the first container. See col. 4, ll. 1-5; and col. 4, ll. 46 - col. 5, ll. 11.
Regarding claim 16, the first container is one of a plurality of first containers disposed in a first planar arrangement on the track assembly, wherein the second container can be one of a plurality of second containers disposed in a second planar arrangement above the first planar arrangement, and wherein the first container and the second container are the same size and shape. See Figs. 1-32 and Abstract.
Regarding claim 17, a panel disposed on a vehicle floor defines the track assembly, and wherein the plurality of first containers, as modified above, are linearly slideable along the track assembly and the plurality of second containers are linearly slideable along a top portion of the plurality of first containers. See Fig. 3. 
Regarding claim 18, a first track assembly defined by the first planar arrangement (Fig. 3); and a second track assembly defined by the second planar arrangement (Fig. 32).  
Regarding claim 19, May discloses a system for arranging containers in a vehicle comprising: a plurality of first containers (402) arranged in a first planar arrangement in a vehicle cargo area (Fig .3) and including: a first container lower attachment feature (at 604) having at least one first foot (604) extending outward from the first container; and 26a first container upper attachment feature (Fig. 8, at 406); a plurality of second containers (abstract) arranged in a second planar arrangement in a vehicle cargo area and including: a second container lower attachment feature (at 604 of second container) having at least one second foot (604) extending outward from the plurality of second containers; and a second container upper attachment feature (at 406 of second container); and a panel including a track assembly disposed in the vehicle (Fig. 3) and including: attachment locations (at 214) for receiving the plurality of first containers on the track assembly in engaged positions, wherein the plurality of first containers in disengaged positions are movable along the track assembly and between the attachment locations, and wherein theFirst Named Inventor Michael HarmonAppln. No.17/184,650 Page.6attachment locations include a track attachment feature (col. 3, ll. 35). See Figs. 1-32; col. 4, ll. 1-5; and col. 4, ll. 46 - col. 5, ll. 11. May does not disclose the feet as claimed. 
Bergquist discloses a first container lower attachment feature (70) having at least one first foot extending outward from the first container, the at least one first foot having at least two first intersecting flanges (sides and bottom of 70) coupled to a bottom surface of the at least one first foot; and a first container upper attachment feature (62); a plurality of second containers (10) capable of being arranged in a second planar arrangement in a vehicle cargo area and including: a second container lower attachment feature (70) having at least one second foot extending outward from the plurality of second containers, the at least one second foot having at least two intersecting second flanges coupled to a bottom surface of the at least one second foot; and wherein Page.6attachment locations include a track attachment feature (other 62) that operably couples to the at least two intersecting first flanges and the at least two intersecting second flanges. See Figs. 1-3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the attachment features with feet and track of May for that of Bergquist’s in order to allow for adjustability in the lateral direction.
Regarding claim 20, the track assembly, as modified above, and the attachment locations are arranged in a grid-like formation, and wherein the attachment locations further define one or more T-shaped slots, the T-shaped slots being configured to engage with the at least one first flange and the at least one second flange. See Fig. 3. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have T-shaped slots, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734